Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because word counts exceed 150. And should be in a separate page. Correction is required.  See MPEP § 608.01(b).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 recites "a computer-readable  medium",  the computer-readable medium broadly interpreted would suggest to one to 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly whether the claim 11 is a  device claim or a method claim as the claim recite in the preamble “.A data processing computer comprising:  2a processor; and  3a computer readable medium, the computer readable medium 4comprising code, executable by the processor, for implementing a method 5comprising:” Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Zinder (US 20170005804 as mentioned in IDS dated 05/09/2019) in view of Dowding (US20180253702) 
Regarding claim 1,  Zinder teaches:
a computer-implemented method, comprising facilitating, by a data processing computer, [0038] FIG. 1 illustrates a non-limiting example function block diagram of a computer-implemented digital asset repository computer system (also referred to herein as a digital resource repository computer system) 600 that interfaces with blockchain 618 according to certain example embodiments. The digital asset repository computer system 600 may include a combination of software and hardware interfaces, programmed business logic, processing resources, and electronically addressable storage. The digital asset repository computer system 600 is responsible for tracking and executing computer programs for the purpose of maintaining an accurate digital ledger of asset ownership.
an exchange of a plurality of data transfer messages between a first application of a first electronic device and a second application of a second electronic device  [0092] FIG. 3A shows an example process for transferring assets from one participant identifier to another participant identifier of the system 600 shown in FIG. 1. [0093] In S30, a user or system administrator with sufficient permission to act on behalf of a participant (e.g., investor A) provides user input to user device 614A or 614B, the user input indicating how many shares (or other quantity) are to be transferred and to whom (e.g., another participant) the shares are to be transferred to. In certain examples, the user also provides a price (e.g., a price per share or total price) that is associated with the transfer. In response to the provided user input, the user device 614A or 614B sends an electronic message to the digital asset repository computer system 600. The electronic message may include the destination participant (e.g., a unique identifier for the participant), the source participant (e.g., a unique identifier for the source participant), the asset (e.g., an asset identifier), and a quantity of the asset. The message is received by a transceiver (e.g., a network interface card) of the digital asset repository computer system 600 and is passed to the user interface 610 or micro-services interface 612 for processing]. 
each of the plurality of data transfer messages being digitally signed, [0054] Participant storage 602 includes records of all participants that can own or otherwise interact with resources defined within the system. Participant storage 602 may include public keys, private keys, and blockchain addresses or participant identifiers (e.g., derived by using a one-way hash of a public key) associated with the participant and these may be used for tracking blockchain transactions made by that participant. In certain examples, one or more of the elements may be saved (e.g., private keys used to digitally sign transactions can be saved in an encrypted state). In certain example embodiments, the participants (e.g., a computing system controlled or maintained by those participants) can manage their corresponding private keys separately from the digital asset repository computer system 600. Thus, when digital asset repository computer system 600 interacts with a blockchain to create a blockchain transaction that is to be digitally signed by that participant, the computing system controlled by the participant may supply the private key and/or may digitally sign the transaction and transmit the digitally signed transaction back to the digital asset repository computer system 600 for subsequent submission to the blockchain 618 for verification. In certain examples, the participant storage 602 includes a digital wallet for each of the respective participant. ]
maintaining, by the data processing computer, an electronic record associated with a first user of the first electronic device and a second user of the second electronic device according to the exchange;  0102] FIGS. 3B and 3C show example transactions that occur in relation to transferring digital assets between participants according to certain example embodiments. [0103] FIG. 3B is an example one to many transaction 810 (this may represent multiple blockchain transactions or one single blockchain transactions) that occurs between participant 1 and participants 2, 3, and 4. In certain instances such a transaction is referred to as a distributing transaction. Participant 1 is also included as an "output" because a new transaction occurs between Participant 1 and Participant 1 to reflect the reduced quantity of company A's common stock "owned" by Participant 1. Data fields 806 represent information included on the blockchain and data fields 808 represent data stored in ledger storage 606 and linked to the blockchain transaction (but this information is not stored directly on the blockchain according to certain example embodiments). [0104] FIG. 3C is an example of a many-to-one transaction 826. Such a transaction could represent a share-buyback exchange or one participant (Participant 1) buying out other stake holders (2, 3, and 4) in an asset. Data fields 822 are fields that are present and part of the blockchain transaction and data fields 824 are fields that exist separately from the blockchain and stored in ledger storage 606. Here, participants 2, 3, and 4 have unspent blockchain transactions associated with 100, 50, and 50 shares of common stock of company A. Each of these unspent blockchain transactions is used as an input to form a transaction to Participant 1 that includes 200 shares of company A common stock. This newly created transaction is then submitted to the blockchain for verification. In certain examples, while the blockchain may verify that the unspent satoshi's (or other unit that is used for the blockchain) add up, there may be no blockchain verification that the asset quantities that ride along with the blockchain transactions add up. Accordingly, digital asset repository computer system 600 may include its own validation program to ensure that all inputs for an asset quantity are accounted for as outputs for the transaction. Thus, digital asset repository computer system 600 verifies that the 100, 50, and 50 shares of common stock are no longer associated with their corresponding participants and that 200 shares are now associated with participant 1. ]
determining, by data processing computer, a transfer value for the electronic record; and  transmitting, by data processing computer, data comprising the value to a block chain provider, [0099] After verification, in S42, the processor will generate a blockchain transaction based on private and public keys of the source participant, and any additional outputs that are needed from ledger storage 606 to formulate a further blockchain transaction. In certain examples, the blockchain transaction includes data from fields 806 and 822 of FIGS. 3B and 3C. The created blockchain transaction is then submitted, via blockchain services 616, to the blockchain 618 for validation..] 
wherein receipt of the data by the blockchain provider causes the blockchain provider to update a ledger with the value.  [0101] In S46, digital asset repository computer system 600 monitors, via processor 608 and blockchain services 616, the blockchain 618 to determine when the previously submitted transaction has been validated by the blockchain 618. Responsive to determining the submitted transaction has been validated, the ledger storage is updated to reflect that the stored transaction (from S44) is a validated blockchain transaction. The digital asset repository computer system 600 may determine that a transaction has been validated by reviewing validated blocks of the blockchain as they are published.]
Although, Zinder teaches excess of electronic records and values, he does not teach explicitly, however, Dowding teaches net transfer values, [0261] The unique IDs for recording positions of ownership or value held will follow a consistent format. However, for the purpose of illustration, they can be generalized into record types. When two contra-transactions are matched, the updates to the ownership log fall into three primary records: (1) the originating value for the transfer from deliverer referenced (i.e., identified) by OL ID 1; (2) the value transferred to the recipient referenced by OL ID 2; and (3) the non-zero, net value retained by the deliverer referenced by OL ID 3. For other transactions: loans and borrows are referenced by OL ID_L and OL ID_B respectively; and pledges from and pledges to are referenced as OL ID_PLF and OL ID_PLT respectively. The data fields in each ownership log, in accordance with one embodiment, are as shown in Table 10:
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Zinder with the disclosure of Dowding. The motivation or suggestion would have been to implement a system that will provide efficient  techniques for a scalable blockchain solution with respect to accessible memory requirements of distributed ledgers or distributed databases with confidentiality in the shared records as well as accommodating low-latency, high-capacity transaction capabilities. (abstract, para 0001-0005, Dowding)  
Regarding claims 2 & 12, Zinder teaches receiving, by the data processing computer, an open channel request message from the first application;  transmitting, by the data processing computer, the open channel request message to the second application; and  receiving, by the data processing computer from the second application, an open channel response message, wherein receipt of the open channel response message causes the data processing computer to establish the electronic record associated with the first electronic device and the second electronic device.  [please see paragraphs- 0058, 0092-0093]
Regarding claims 3 & 13, Zinder teaches generating, by the data processing computer, a first asymmetric 4 key pair in response to receiving the open channel request message from the first application, the first asymmetric key pair enabling the first application to digitally sign messages originating from the first application;  transmitting, by the data processing computer, the first asymmetric key pair to the first application;  generating, by the data processing computer, a second asymmetric key pair in response to receiving the open channel response message from the second application, the second asymmetric key pair enabling the second application to digitally sign messages originating from the second application; and  transmitting, by the data processing computer, the second asymmetric key pair to the second application.  [please see paragraph 0096]
Regarding  claims 4, & 14,  Zinder teaches receiving, by the data processing computer, a close channel request message, the close channel request message being initiated by at least one of the first application or the second application, wherein the net transfer value is determined in response to receiving the close channel request message.   [please see paragraph 0098]
Regarding claims 5 & 15, Zinder teaches wherein the net transfer value quantifies an aggregate of a respective data field of the plurality of data transfer messages.  [please see paragraph 0098]
Regarding claims 6 & 16, Zinder teaches wherein facilitating the exchange of the plurality of data transfer messages between the first application and the second application occurs independently from the block chain provider. [please see paragraph 0092-0093]
 Regarding claim 7, Zinder teaches wherein the data transmitted to the block chain provider comprises a hash of the transfer value.  [please see paragraph 0099]
Regarding claim 8 & 17, Zinder teaches receiving, by the data processing computer, a threshold limit associated with the first electronic device and the electronic record;  transmitting, by the data processing computer, a token request message to the block chain provider based at least in part on the threshold limit;  receiving, by the data processing computer, a token response message from the block chain provider, the token response message comprising a token associated with the threshold limit; and  enforcing, by the data processing computer, the threshold limit with respect to the plurality of data transfer messages and the first electronic device. [ please see paragraph 0099]
Regarding claim 9, Zinder teaches wherein the data processing computer is distinct from the blockchain provider.  [please see paragraphs 0092-0093]
Regarding claims 10 & 19, Zinder teaches  providing, by the data processing computer to the first electronic device, information identifying a set of related devices associated with the second electronic device, wherein providing the information to the first electronic device enables the first electronic device to conduct a data transfer with a third electronic device, the set of related devices comprising the third electronic device.  
Regarding claim 11, this claim is interpreted to be same as claim 1 and rejected for the same reasons set forth for claim 1.  
Regarding claim 18, Zinder teaches wherein the2 data processing computer is the first electronic device.  [please see paragraphs 0092-0093]
Regarding claim 20, Zinder teaches:
a computer-implemented method, comprising:  maintaining, by a computing device, a first record and a second record, the first record being associated with a first trust relationship between a first electronic device and a second electronic device, [0058] Ledger storage 606, in conjunction with blockchain services 616, interfaces with the blockchain 618 to store records of validated (or to-be-validated) blockchain transactions. A record in ledger storage 606 may include source and destination identifiers that are mapped back to respective participants (e.g., stored in participant storage 602), a blockchain transaction ID, the unique identifier for the asset, an asset transaction quantity, a transaction date (e.g., when the transaction was submitted to the blockchain), a validation date (e.g., when this transaction was ultimately validated by the blockchain), a price per share, and/or a price of the asset transaction, etc.] . 
the second record being associated with a second trust relationship between the second electronic device and a third electronic device;  [0058] Ledger storage 606, in conjunction with blockchain services 616, interfaces with the blockchain 618 to store records of validated (or to-be-validated) blockchain transactions. A record in ledger storage 606 may include source and destination identifiers that are mapped back to respective participants (e.g., stored in participant storage 602), a blockchain transaction ID, the unique identifier for the asset, an asset transaction quantity, a transaction date (e.g., when the transaction was submitted to the blockchain), a validation date (e.g., when this transaction was ultimately validated by the blockchain), a price per share, and/or a price of the asset transaction, etc.] . 
receiving, by the computing device from a first application of the first electronic device, a request to conduct a data transfer associated with the first electronic device and the third electronic device; [0092] FIG. 3A shows an example process for transferring assets from one participant identifier to another participant identifier of the system 600 shown in FIG. 1. [0093] In S30, a user or system administrator with sufficient permission to act on behalf of a participant (e.g., investor A) provides user input to user device 614A or 614B, the user input indicating how many shares (or other quantity) are to be transferred and to whom (e.g., another participant) the shares are to be transferred to. In certain examples, the user also provides a price (e.g., a price per share or total price) that is associated with the transfer. In response to the provided user input, the user device 614A or 614B sends an electronic message to the digital asset repository computer system 600. The electronic message may include the destination participant (e.g., a unique identifier for the participant), the source participant (e.g., a unique identifier for the source participant), the asset (e.g., an asset identifier), and a quantity of the asset. The message is received by a transceiver (e.g., a network interface card) of the digital asset repository computer system 600 and is passed to the user interface 610 or micro-services interface 612 for processing. In certain examples, assets that a participant can transfer may be presented to a user via a web page or the like. For example, FIG. 7F shows the number of shares that are associated with participant Leeta. In this illustration, the 500 k shares are "voided" because that quantity is associated with blockchain output that has already been spent (e.g., as shown in FIG. 7B). The new, and still valid 466 k shares are associated with a blockchain transaction that has unspent outputs. A user can then choose which assets to purchase or sell. Based on this selection, the electronic message (e.g., an order) may be generated and submitted to the digital asset repository computer system 600.] 
 transmitting, by the computing device on behalf of the first electronic device, a first data transfer message to a second application of the second electronic device;  [0092] FIG. 3A shows an example process for transferring assets from one participant identifier to another participant identifier of the system 600 shown in FIG. 1. [0093] In S30, a user or system administrator with sufficient permission to act on behalf of a participant (e.g., investor A) provides user input to user device 614A or 614B, the user input indicating how many shares (or other quantity) are to be transferred and to whom (e.g., another participant) the shares are to be transferred to. In certain examples, the user also provides a price (e.g., a price per share or total price) that is associated with the transfer. In response to the provided user input, the user device 614A or 614B sends an electronic message to the digital asset repository computer system 600. The electronic message may include the destination participant (e.g., a unique identifier for the participant), the source participant (e.g., a unique identifier for the source participant), the asset (e.g., an asset identifier), and a quantity of the asset. The message is received by a transceiver (e.g., a network interface card) of the digital asset repository computer system 600 and is passed to the user interface 610 or micro-services interface 612 for processing. In certain examples, assets that a participant can transfer may be presented to a user via a web page or the like. For example, FIG. 7F shows the number of shares that are associated with participant Leeta. In this illustration, the 500 k shares are "voided" because that quantity is associated with blockchain output that has already been spent (e.g., as shown in FIG. 7B). The new, and still valid 466 k shares are associated with a blockchain transaction that has unspent outputs. A user can then choose which assets to purchase or sell. Based on this selection, the electronic message (e.g., an order) may be generated and submitted to the digital asset repository computer system 600.] 
transmitting, by the computing device on behalf of the second electronic device, a second data transfer message to a third application of the third electronic device;  [0092] FIG. 3A shows an example process for transferring assets from one participant identifier to another participant identifier of the system 600 shown in FIG. 1. [0093] In S30, a user or system administrator with sufficient permission to act on behalf of a participant (e.g., investor A) provides user input to user device 614A or 614B, the user input indicating how many shares (or other quantity) are to be transferred and to whom (e.g., another participant) the shares are to be transferred to. In certain examples, the user also provides a price (e.g., a price per share or total price) that is associated with the transfer. In response to the provided user input, the user device 614A or 614B sends an electronic message to the digital asset repository computer system 600. The electronic message may include the destination participant (e.g., a unique identifier for the participant), the source participant (e.g., a unique identifier for the source participant), the asset (e.g., an asset identifier), and a quantity of the asset. The message is received by a transceiver (e.g., a network interface card) of the digital asset repository computer system 600 and is passed to the user interface 610 or micro-services interface 612 for processing. In certain examples, assets that a participant can transfer may be presented to a user via a web page or the like. For example, FIG. 7F shows the number of shares that are associated with participant Leeta. In this illustration, the 500 k shares are "voided" because that quantity is associated with blockchain output that has already been spent (e.g., as shown in FIG. 7B). The new, and still valid 466 k shares are associated with a blockchain transaction that has unspent outputs. A user can then choose which assets to purchase or sell. Based on this selection, the electronic message (e.g., an order) may be generated and submitted to the digital asset repository computer system 600. It is obvious to skilled person in the art that teaching exchanges between first and second electronic devices ]can used for doing the same between second and third electronic devices.] 
updating, by the computing device, a first record associated with the first electronic device and the second electronic device according to the first data transfer message; [0101] In S46, digital asset repository computer system 600 monitors, via processor 608 and blockchain services 616, the blockchain 618 to determine when the previously submitted transaction has been validated by the blockchain 618. Responsive to determining the submitted transaction has been validated, the ledger storage is updated to reflect that the stored transaction (from S44) is a validated blockchain transaction. The digital asset repository computer system 600 may determine that a transaction has been validated by reviewing validated blocks of the blockchain as they are published.]
 updating, by the computing device, a second record associated with the second electronic device and the third electronic device according to the second data transfer message; [0101] In S46, digital asset repository computer system 600 monitors, via processor 608 and blockchain services 616, the blockchain 618 to determine when the previously submitted transaction has been validated by the blockchain 618. Responsive to determining the submitted transaction has been validated, the ledger storage is updated to reflect that the stored transaction (from S44) is a validated blockchain transaction. The digital asset repository computer system 600 may determine that a transaction has been validated by reviewing validated blocks of the blockchain as they are published. It is obvious to skilled person in the art that teaching od updating record for first and second electronic devices can be used to update the same for second and third electronic devices.]
 determining, by the computing device, values for the 23 first record and the second record; [0099] After verification, in S42, the processor will generate a blockchain transaction based on private and public keys of the source participant, and any additional outputs that are needed from ledger storage 606 to formulate a further blockchain transaction. In certain examples, the blockchain transaction includes data from fields 806 and 822 of FIGS. 3B and 3C. The created blockchain transaction is then submitted, via blockchain services 616, to the blockchain 618 for validation..] 
transmitting, by the computing device, data comprising the net transfer values to a block chain provider, wherein receipt of the data by the block chain provider causes the block chain provider to update a ledger with  the values of the first record and the second record.  [0101] In S46, digital asset repository computer system 600 monitors, via processor 608 and blockchain services 616, the blockchain 618 to determine when the previously submitted transaction has been validated by the blockchain 618. Responsive to determining the submitted transaction has been validated, the ledger storage is updated to reflect that the stored transaction (from S44) is a validated blockchain transaction. The digital asset repository computer system 600 may determine that a transaction has been validated by reviewing validated blocks of the blockchain as they are published.]
Although, Zinder teaches excess of electronic records and values, he does not teach explicitly, however, Dowding teaches net transfer values ,0261] The unique IDs for recording positions of ownership or value held will follow a consistent format. However, for the purpose of illustration, they can be generalized into record types. When two contra-transactions are matched, the updates to the ownership log fall into three primary records: (1) the originating value for the transfer from deliverer referenced (i.e., identified) by OL ID 1; (2) the value transferred to the recipient referenced by OL ID 2; and (3) the non-zero, net value retained by the deliverer referenced by OL ID 3. For other transactions: loans and borrows are referenced by OL ID_L and OL ID_B respectively; and pledges from and pledges to are referenced as OL ID_PLF and OL ID_PLT respectively. The data fields in each ownership log, in accordance with one embodiment, are as shown in Table 10:
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Zinder with the disclosure of Dowding. The motivation or suggestion would have been to implement a system that will provide efficient  techniques for a scalable blockchain solution with respect to accessible memory requirements of distributed ledgers or distributed databases with confidentiality in the shared records as well as accommodating low-latency, high-capacity transaction capabilities. (abstract, para 0001-0005, Dowding)  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497